Title: the Board of Treasury to John Adams, 31 Oct. 1786
From: Board of Treasury,Osgood, Samuel,Livingston, Walter,Lee, Arthur
To: Adams, John


          
            
              Sir
            
            

              Board of Treasury

               October 31st: 1786.
            
          

          In your Letter of the 19th May last,
            you were pleased to inform us that you had already accepted Bills which had been drawn
            on you to a considerable amount by Mr. Barclay and Lamb, in
            consequence of the appropriation which had been made by Congress for forming Treaties
            with the Barbary Powers; but as we have no advice from you since that date we are at a
            loss to know whether the whole or what part of the appropriation has been drawn for on
            the Dutch Commissioners to the present day—The Accounts transmitted by those Gentlemen
            to the first of June last do not specify the particular disbursements for this object;
            but as far as we are able to form an Estimate from the Accounts transmitted, we presume
            that out of the various drafts you have made on them to the first of June last, 76.000
            Florins have been on Account of the Barbary Negociations—If this is the Case 114.000
            Florins remained after that day subject to the appropriation above mentioned.—
          The Embarrassments of the Government for want of a steady and
            operative system of Revenue are daily growing more distressing; and such commotions have
            of late prevailed in the States of Massachusetts and New Hampshire, that we cannot
            promise ourselves that the complexion of our Affairs, will soon change for a Better.
            Thus circumstanced it has not been in our power since the remittance of the last sum of
            144,000 Florins, through your hands to make any considerable remittance to the Dutch
            Commissioners— We wish therefore most anxiously that the whole of the Monies
            appropriated by Congress may not have been exhausted by an unsuccessfull attempt to form
            Treaties; as we are Extremely apprehensive that in this case there may not be sufficient
            funds in the Month of February next, in the hands of the Dutch Commissioners to enable
            them to discharge the Interest which will then be due; and it is not in our power to
            remit in season any Funds to make up a deficiency.—
          If therefore you can possibly avoid drawing out of the hands of
              Messrs: Willinks the whole of Monies which have been
            appropriated for the Barbary Treaties till the February Interest is discharged, we must
            request the favor of you to do it; and no time shall be lost on our Part in making such
            further remittances, as may complete any part of the sum of 200.000 Florins, which may
            have been applied towards the Payment of Interest—We are / with great Respect &
            Esteem / Sir / Your Obedt: Hume.
              Servts.

          
            
              Samuel Osgood
            
          
          
            
              Walter Livingston
            
          
          
            
              Arthur Lee
            
          
        